Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00564-CV

                   IN THE INTEREST OF K.M.G. and G.S.G., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016EM500250
                      Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Laura Ochoa.

       SIGNED August 15, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice